TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 11, 2022



                                      NO. 03-21-00519-CV


                                       John Doe, Appellant

                                                  v.

Planned Parenthood of Greater Texas Surgical Health Services; Planned Parenthood South
   Texas Surgical Center; Planned Parenthood Center for Choice; Bhavik Kumar, M.D.,
                                       Appellees




       APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on September 13, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.